  Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 1 of 12 PageID #:1871




                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,

                         Plaintiff,                  Case No. 1:18-cv-5492

        v.                                           Hon. Judge Sunil R. Harjani

 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,

                         Defendant.


                                      JOINT STATUS REPORT

       Pursuant to the Court’s March 5, 2021 Order (Dkt. No. 163), Plaintiff Wacker Drive

Executive Suites, LLC (“WDES”) and Defendant Jones Lang LaSalle Americas (Illinois), LP

(“JLL”) (collectively, “the Parties”) respectfully submit the following Joint Status Report:

Plaintiff’s Position

       1. On September 23, 2020, in denying Plaintiff’s motion for class certification without

             prejudice, the Court gave Plaintiff leave to pursue discovery to prove the commonality

             factor for class certification as to the issue of whether “JLL imposed the union-only

             requirement pursuant to the agreement or conspiracy between JLL and the Unions.”

             (Dkt. No. 135 at 9, 14).

       2. On December 4, 2020, the Court set a discovery schedule and ordered that all

             outstanding discovery be completed by May 1, 2021. (Dkt. 145).

       3. On January 29, 2021, the Court granted Plaintiff’s Unopposed Motion to Set ESI

             Completion Deadline (Dkt. No. 160), which ordered JLL to produce all responsive,

             non-privileged documents from the “Initial Agreed Review Set” of ESI documents by

                                                 1
Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 2 of 12 PageID #:1872




       February 24, 2021. (Dkt. No. 161).

    4. On February 24, 2021, JLL produced documents Bates labeled JLL_00006191 through

       JLL_00026645, which contained over 19,000 pages of documents.

    5. Following the February 24, 2021 production, the Parties met and conferred several

       times to discuss the production and Plaintiff’s additional discovery requests and

       Defendant’s objections thereto. On March 24, 2021, after meeting and conferring to

       compromise regarding ESI discovery, Plaintiff submitted a final ESI discovery request

       to Defendant.

    6. On April 13, 2021, JLL produced documents Bates labeled JLL_00026646 through

       JLL_41516 which contained over 14,500 pages.

    7. By reviewing these two recent, voluminous ESI productions, Plaintiff has identified

       JLL management-level witnesses who have communicated about union involvement at

       JLL buildings when an issue of non-union labor arose. Plaintiff intends to issue notices

       of deposition for these recently-identified JLL witnesses so that Plaintiff may engage

       in meaningful discovery regarding the commonality that the Court gave Plaintiff leave

       to pursue – and thus, renew its motion for class certification. (Dkt. No. 135).

    8. Plaintiff did not delay in identifying these individuals. Given the dates and volumes of

       the recent ESI productions from Defendant, it was impossible for Plaintiff to review all

       materials, identify all witnesses, notice depositions, and take depositions before May

       1, 2021.

    9. Defendant would preclude Plaintiff from taking any depositions of JLL witnesses other

       than Rule 30(b)(6) witnesses, citing the May 1, 2021 discovery cut-off date; previous

       joint status reports where Plaintiff (at the time still waiting for ESI discovery

       production) reserved its right to take 30(b)(6) witnesses; and the Court’s September 23,
                                             2
Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 3 of 12 PageID #:1873




       2020 ruling narrowing Plaintiff’s discovery to proving the conspiracy between JLL and

       the labor unions. JLL’s proposed restrictions are impractical and prejudicial for several

       reasons:

          a. Defendant produced 19,000 pages of discovery on February 24, 2021 and

              14,500 pages of documents on April 13, 2021. Plaintiff could not possibly meet

              a May 1, 2021 deadline to complete all discovery given the dates and volumes

              of these productions.

          b. The joint status reports to date memorialized Plaintiff’s best estimation of the

              discovery yet to occur, and Plaintiff stated its intent to take “ESI discovery

              regarding whether an agreement or conspiracy between JLL and the Unions

              exists to enforce the union-only rule pursuant to the Court’s Order denying class

              certification without prejudice.” (Dkt. No. 144, 1-2). Through that ESI

              discovery, Plaintiff has identified JLL witnesses with knowledge about the

              agreement or conspiracy.

          c. Defendant’s proposed May 20, 2021 deadline for Plaintiff to serve on JLL a

              single Rule 30(b)(6) notice of deposition is essentially a request that the Court

              bar Plaintiff from taking depositions of all witnesses it has identified with

              knowledge of the conspiracy between JLL and the Unions, but instead limits

              Plaintiff to take the deposition of a JLL employee hand-selected by Defendant.

              It also sets a deadline ensuring that, even if Plaintiff identifies individuals

              through depositions with knowledge about the JLL conspiracy, that Plaintiff is

              barred from taking the depositions of such individuals. This limitation on

              Plaintiff’s ability to engage in discovery on the commonality issue, and thus

              Plaintiff’s ability to renew its motion for class certification, is inordinately
                                             3
 Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 4 of 12 PageID #:1874




                prejudicial to Plaintiff and beneficial to Defendant.

            d. Defendant’s proposal to set a deadline to complete depositions by July 28, 2021

                is likewise prejudicial to Plaintiff. At this time, Plaintiff is preparing deposition

                notices to JLL witnesses identified through ESI discovery and subpoenas to the

                Unions. Plaintiff does not know at this time when counsel and witnesses will

                be available for depositions and if additional names of witnesses with

                knowledge will arise during these depositions. Plaintiff thus cannot know at this

                time whether it is practicable and possible for all depositions to be completed

                by July 28, 2021.

     10. For all of the reasons set forth above, Plaintiff asks that rather than setting a discovery

        cut-off date, that the Court set a discovery status report for 90 days after the May 11,

        2021 status hearing (or August 9, 2021) to discuss any outstanding discovery and at

        that date to set a discovery cut-off date.

JLL’S POSITION

     11. On September 23, 2020, the Court denied WDES’s Motion for Class Certification

        without prejudice. (Dkt. 135). The Court determined that WDES did not meet its

        burden under the “commonality” prerequisite of Rule 23(a)(2) – specifically, its burden

        to establish by “significant proof” that “JLL imposed the union-only requirement

        pursuant to an agreement or conspiracy between JLL and the Unions.” (Id. at 6,

        9) (emphasis added); see also id. at 10 (noting that WDES identified “no proof” of such

        an agreement or conspiracy).

     12. Accordingly, the Court based its denial without prejudice on “the potential for WDES

        to collect evidence supporting commonality during further discovery.” (Id. at 14); see

        also id. (explaining its intent for WDES to thereafter utilize the “discovery schedule
                                               4
   Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 5 of 12 PageID #:1875




             set by the Court”).

         13. During the subsequent October 2, 2020 status conference, the Court made clear that it

             was not granting Plaintiff leave to pursue boundless discovery on that issue. See Dkt.

             139-1 (Trans. of Proceedings on Oct. 2, 2020) at 3:8-15 (“I am going to permit

             discovery on that [commonality] issue. The question is how long and how much, and

             I want to get some boundaries here with all of you. My preference would be to set

             a time limit.”) (emphasis added).

         14. The Court further recognized that in the September 30, 2020 Joint Status Report,

             Plaintiff requested what it contemplated to be the broadest scope of discovery on the

             commonality issue. Id. at 13:18-14:2 (Counsel for Plaintiff: “[W]e’re being asked to

             set forth sort of the grand scope, as we understand it today, on what might be necessary

             in the discovery world. So we didn’t want anybody saying later, hey, you didn’t even

             mention this, you know, at the time you were given a chance to do it as one possible

             area.”); 15:17-19 (The Court: “I recognize that you didn’t want to leave anything out

             and be accused of, you know, why didn’t you put that in a status report.”).1 However,

             after the Parties and the Court “flushed the issues out” and “talk[ed] freely about what

             to do next” during the October 2, 2020 status conference, the Court directed the Parties

             to narrow the scope and “come up with a plan and a timeline and, you know, submit

             that to me in a status report.” Id. at 15:19-24.

         15. The Parties did just that, in two subsequent Joint Status Reports. In both Reports,

             Plaintiff informed the Court it would take only one more deposition of a JLL witness,


1
  Even in that September 30, 2020 Joint Status Report, Plaintiff requested only two depositions of JLL witnesses
within the broad scope it envisioned: (1) “a 30(b)(6) deposition of an individual knowledgeable about the servers used
by the company,” and (2) a “deposition of the individual for JLL responsible for overseeing all building managers for
JLL properties in the Chicago Loop.” (Dkt. 136 at ¶ 8(a)(i), and (iv)). The Parties resolved the first issue regarding
JLL’s servers without the need for a deposition.
                                                          5
    Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 6 of 12 PageID #:1876




             bringing the total number to three.2 See Dkt. 139 (Oct. 20, 2020 Joint Status Report)

             at ¶ 7(c) (“WDES will take a Rule 30(b)(6) deposition of JLL limited to the subject

             matter identified by the Court in its September 23, 2020 ruling”); Dkt. 144 (Dec. 3,

             2020 Joint Status Report) at ¶ 2(c) (“Plaintiff will take the 30(b)(6) deposition of the

             individual at JLL limited to the subject matter identified by the Court in its September

             23, 2020 ruling”), 5(e) (same).3

        16. The day after receiving the second of those reports, on December 4, 2020, the Court

             set the discovery schedule. (Dkt. 145). Specifically, the Court ordered that by May 1,

             2021, “all outstanding discovery shall be complete.” Id. (emphasis added).

        17. The Court further noted that the Parties had by then “made progress on some of the

             outstanding discovery regarding the issues raised about class certification,” but “that

             numerous discovery tasks remain,” including “a Rule 30(b)(6) deposition” of a JLL

             witness. Id. The Court also set “interim deadlines” regarding ESI discovery “to keep

             the parties on track.” Id.; see also id. (inviting Plaintiff to “submit a motion” by January

             29, 2021 requiring JLL to produce responsive documents “after the ESI search term

             disputes are resolved”).

        18. Plaintiff had until April 16, 2021 to “file any [other] motions related to [JLL’s] ESI

             production.” (Dkt. 163). Plaintiff did not file any such motion.

        19. The Court has never extended or otherwise amended the May 1, 2021 discovery cut-

             off date. At no point prior to May 1, 2021 did either Party request that the Court extend


2
  Previously, during the discovery period prior to WDES’s Motion for Class Certification, when WDES had a full and
unfettered opportunity to take any discovery, WDES deposed two JLL employees, one of which in a 30(b)(6) corporate
representative capacity. See Dkt. 136 at ¶¶ 7(f), 9(b), 9(d).
3
  In both of these Joint Reports, WDES signaled its intent to consider other depositions, but only as to third-party
witnesses, not additional JLL witnesses beyond a 30(b)(6) representative. See Dkt. 139 at ¶¶ 7(b) (representatives of
third-party Unions), 7(d) (third-party building owners); Dkt. 144 at ¶¶ 2(b) (Unions), 2(d) (building owners), 5(f)
(building owners).
                                                         6
Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 7 of 12 PageID #:1877




       or otherwise amend the discovery cut-off date. Thus, under the December 4, 2020

       Order, discovery is now closed.

    20. As set forth in its discovery proposal below, see infra ¶ 27, JLL does not object to

       reopening discovery to give Plaintiff a modest extension to the now-passed discovery

       cut-off to complete the limited discovery that this Court has allowed on the

       “commonality” issue.

    21. However, Plaintiff’s request to postpone setting a discovery cut-off date indefinitely

       suggests that Plaintiff intends to continue to engage in the same fishing expedition that

       has required JLL to gather, review, and produce more than 30,000 more pages of

       documents since the Court allowed limited discovery to be taken – none of which

       evidences any agreement between JLL and the unions about the union-only rule.

       Plaintiff shares the obligation under Federal Rule of Civil Procedure 1 to litigate this

       case in a “just, speedy, and inexpensive” manner; any modest extension to discovery

       must reflect the fact that Plaintiff has already been given multiple, sufficient

       opportunities to take substantial discovery from JLL and third parties.

    22. Moreover, Plaintiff’s suggestion that it now intends to take multiple “depositions [of]

       JLL witnesses” is a non-starter, given that (i) discovery is closed, and (ii) WDES had

       not previously proposed—nor has the Court permitted—anything beyond a (second)

       30(b)(6) deposition of a JLL witness. See supra ¶¶ 13-17.

    23. Above, Plaintiff provides no genuine explanation for its failure to comply with the

       Court’s order, despite being warned that the discovery cut-off would be a hard limit.

       See supra ¶ 13. Nor does Plaintiff provide a genuine explanation for waiting until after

       the close of discovery to inform JLL and the Court of its wish to depose multiple more

       JLL witnesses, when all along the Parties and the Court agreed Plaintiff would only
                                             7
    Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 8 of 12 PageID #:1878




             depose one 30(b)(6) witness, for a second time.4 Instead, Plaintiff tries to deflect,

             blaming the productions of ESI that it requested and that JLL produced in accordance

             with the Court’s schedule. For at least three reasons, this argument provides no excuse.

        24. First, the volume of ESI Plaintiff now complains about—more than half of which

             Plaintiff received months ago—is entirely a function of Plaintiff’s insistence on using

             very broad search terms. From the very beginning of this second, limited discovery

             period, JLL informed the Plaintiff and the Court that “many of WDES’s proposed

             search terms are overly broad, unduly burdensome, and not proportional to the limited

             discovery this Court ordered.” (Dkt. 144, December 3, 2020, Joint Status Report, at

             ¶ 4(a)). Still, JLL negotiated those terms in good faith, sharing with Plaintiff’s counsel

             ESI hit reports demonstrating the tens of thousands of individual documents (not just

             pages) those search terms yielded. Still, Plaintiff insisted that JLL continue to review

             and produce a very broad set of documents—requesting as recently as March 9, 2020

             that JLL review over 37,000 additional documents for potential production after JLL

             had already reviewed over 17,000 documents for the February 24, 2020 Initial Agreed

             Review Set. Plaintiff cannot now credibly claim to have been surprised by the volume

             or timing of the ESI it received. Nor can it point to any undue delay on JLL’s part.

        25. Second, Plaintiff’s suggestion that the scope of individual depositions it wished to take

             could only be known upon receipt of the ESI does not hold water. See supra at ¶ 9(b)

             (asserting, in generic fashion, that Plaintiff has now “identified JLL witnesses” it thinks

             has “knowledge about the [alleged] agreement or conspiracy.”). Plaintiff has been

             keenly aware since September 23, 2020 that the issue for discovery during the second


4
 Plaintiff’s suggestion that it simply “reserved” in the Joint Status Reports an open-ended right to take as many
depositions as it wishes, see supra at ¶ 9, has no support in the record, see supra at ¶¶ 14-15, and does not comport
with the Court’s direction to impose “boundaries” on Plaintiff’s second round of discovery, see supra at ¶ 13.
                                                         8
    Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 9 of 12 PageID #:1879




             period was any evidence supporting the alleged “agreement or conspiracy between JLL

             and the Unions.” (Dkt. No. 135 at 9, 14). That such evidence, if it existed, would

             involve individual correspondence was a given. See, e.g., Dkt. 139-1 (Trans. of

             Proceedings on Oct. 2, 2020) at 11:3-8 (The Court: “a repeated number of emails across

             buildings to unions can be circumstantial evidence. I'm not saying it exists or that’s

             what’s happening. I'm just pointing out how, as a matter of proof, that’s where a

             plaintiff may want to use the evidence.”). Nevertheless, Plaintiff never proposed—nor

             did the Court ever permit—anything beyond a (second) 30(b)(6) deposition of a JLL

             witness.

         26. Third, Plaintiff does not explain why its failure to issue deposition subpoenas to non-

             JLL witnesses (e.g., witnesses for the Unions) within the Court-ordered discovery

             period was in any way impacted by the more recent productions of ESI from JLL.

             Indeed, Plaintiff issued document subpoenas to the Unions years ago, during the first

             discovery period, seeking, among other things, correspondence with JLL regarding

             labor relations. See Dkt. 136, September 30, 2020, Joint Status Report, at ¶ 9(c). It

             appears Plaintiff simply dragged its feet and expected the Court-ordered deadline

             would be moved at its whim.

         27. Against this backdrop, JLL proposes the following schedule:5

                  a. By May 20, 2021, Plaintiff must serve on JLL a Rule 30(b)(6) notice of

                       deposition so that the Parties can meet and confer about its scope and bring any

                       issues to the attention of the Court.

                  b. By May 20, 2021, Plaintiff must issue any third-party deposition subpoenas it


5
 Plaintiff calls this proposal “impractical” and “inordinately prejudicial.” See supra at ¶ 9. Yet, this would provide
Plaintiff an opportunity to take far more discovery than it is entitled to after the close of discovery, which is none.

                                                           9
Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 10 of 12 PageID #:1880




                  intends to take on the limited issues set out in this Court’s order denying class

                  certification.

             c. All depositions relevant to class certification must be completed by July 28,

                  2021.

             d.   The parties should appear before this Court on August 11, 2021 (or on a date

                  convenient to the Court) to discuss a briefing schedule on the commonality

                  issue so this Court can rule on class certification.

      28. At this time, the Parties have not discussed settlement and do not believe settlement

          discussions are practicable at this time.


Dated: May 6, 2021                                    Respectfully submitted,


WACKER DRIVE EXECUTIVE SUITES,                        JONES LANG LASALLE AMERICAS
LLC                                                   (ILLINOIS), LP
/s/ Anna M. Ceragioli                              /s/ Scott T. Schutte
    One of Its Attorneys                               One of Its Attorneys

Ryan F. Stephan                                    Philip A. Miscimarra
James B. Zouras                                    Scott T. Schutte
Anna M. Ceragioli                                  Stephanie L. Sweitzer
STEPHAN ZOURAS, LLP                                Kevin F. Gaffney
100 North Riverside Plaza, Suite 2150              Heather J. Nelson
Chicago, Illinois 60601                            Elizabeth K. Philipp
Tel: 312.233.1550                                  MORGAN, LEWIS & BOCKIUS LLP
Fax: 312.233.1560                                  77 West Wacker Drive
rstephan@stephanzouras.com                         5th Floor
jzouras@stephanzouras.com                          Chicago, IL 60601
aceragioli@stephanzouras.com                       Tel: 312.324.1000
                                                   Fax: 312.324.1001
Howard W. Foster                                   philip.miscimarra@morganlewis.com
Matthew A. Galin                                   scott.schutte@morganlewis.com
FOSTER PC                                          stephanie.sweitzer@morganlewis.com
150 N. Wacker Drive, Suite 2150                    kevin.gaffney@morganlewis.com
Chicago, Illinois 60606                            heather.nelson@morganlewis.com
Tel: 1.312.726.1600                                elizabeth.philipp@morganlewis.com
hfoster@fosterpc.com
mgalin@fosterpc.com
                                                10
Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 11 of 12 PageID #:1881




                                           Attorneys for Defendant
Aaron R. Walner
THE WALNER LAW FIRM LLC
555 Skokie Boulevard, Suite 250
Northbrook, Illinois 60062
Tel: 1.312.371.2308
awalner@walnerlawfirm.com
walner@walnerlawfirm.com

Attorneys for Plaintiff




                                      11
 Case: 1:18-cv-05492 Document #: 165 Filed: 05/06/21 Page 12 of 12 PageID #:1882




                                CERTIFICATE OF SERVICE

       I certify that on the 6th day of May, 2021, a true and correct copy of the foregoing document

was electronically filed with the Clerk of the Court using the Court’s CM/ECF system, which will

send notification to the following attorneys of record for Defendant:

                              Philip A. Miscimarra
                              Scott T. Schutte
                              Stephanie L. Sweitzer
                              Kevin F. Gaffney
                              Heather J. Nelson
                              Elizabeth K. Philipp
                              MORGAN, LEWIS & BOCKIUS LLP
                              77 West Wacker Drive
                              5th Floor
                              Chicago, IL 60601
                              Tel: 312.324.1000
                              Fax: 312.324.1001
                              philip.miscimarra@morganlewis.com
                              scott.schutte@morganlewis.com
                              stephanie.sweitzer@morganlewis.com
                              kevin.gaffney@morganlewis.com
                              heather.nelson@morganlewis.com
                              elizabeth.philipp@morganlewis.com

                                     Attorneys for Defendant



                                                             /s/ Anna M. Ceragioli




                                                12
